Kellogg, J. (dissenting):
The agreement purports to be complete in itself and to contain the muttial covenants of the parties. Fairly construed, the plaintiff undertook to act as exclusive selling agent for the defendant in the parts of the five States named in the contract, and to maintain for that business in the city of New York an office for the transaction of such business, and to give attention to such inquiries within the territory as the defendant might turn over to it. To maintain an office for the headquarters of its business in New York city would nat- ■ urally entail upon the defendant a large expense for rent,
' attendance, clerk hire and otherwise. Under this agreement it was furnished an office and was to have all the other benefits, with a sole expense of fifty dollars a week. It is true the plaintiff maintained an office for its other business. Under the agreement it might conduct the defendant’s business from this office or another office, and so long as proper office facilities were furnished the ■ defendant could not complain. If the plaintiff discontinued its other business, or wished to abandon the New York office, .it must nevertheless, during the continuance of this agreement,, maintain an office for the transaction of the defendant’s business. No matter how large the business became or what expenses were connected with it, the fifty dollars was the limit of liability on the part of the defendant. If the expenses proved in fact to be over fifty dollars a week, the limit was favorable to the defendant; if .they were less than that sum, the advantage was with the plaintiff. It was undoubtedly understood that if the- business became large the commissions would take care of the extra expenses. It is evident that the plaintiff was not entitled to the fifty dollars. *391per week unless it entered upon and undertook in good faith the performance of the agreement. If it did that, the fact that the result of the business done was unsatisfactory is no defense to the action, but might be a good reason for terminating the contract under the provision therefor.
There is no reason why the defendant should not be charged with some expense on account of the maintenance of the office in New York, and if the defendant’s business had the advantage of the plaintiff’s office there is no reason why the parties should not contemplate 'that some allowance might be made therefor. In addition to the provision as to-maintaining the office there must necessarily be postage, traveling expenses and other expenses if the plaintiff performed the spirit of the agreement and faithfully acted as exclusive selling agent in the territory designated. It appears that the plaintiff’s manager did make personal canvass for business in New Jersey, Connecticut and in New York city and elsewhere through correspondence. It cannot be said that within the four corners of the agreement nothing is found which indicates what expenses the fifty dollars per week was to cover. It evidently was to cover all expenses with reference to maintaining the office, clerk hire, postage, traveling expenses and every other expense incident to the business.
I think it cannot be shown by parol evidence that in addition to the things which the contract provides that the plaintiff shall do, it was to put a salesman upon the road and that the fifty dollars expenses was intended to cover the salary and expenses of the salesman. A fair reading of the contract shows that the fifty dollars was to cover all expenses which might be incurred as agent, including the maintenance of the office. The rule covering this case is I think fairly stated in Wigmore on Evidence, (§ 2430) which is approved in Less v. Lamprecht (196 N. Y. 32, 37): “In deciding upon this intent, the chief and most satisfactory index for the judge is found in the circumstance whether or not the particular element of the alleged extrinsic negotiation is dealt with at all in the writing. If it is mentioned, covered or dealt with in the writing, then presumably the writing was meant to represent all of the transaction on that element; if it is not, then probably the *392writing was not intended to embody that element of the negotiation. This test is the one used by the most careful judges, and is in contrast with the looser and incorrect inquiry whether the alleged extrinsic negotiation contradicts the terms of the writing.”
The contract foreshadows several things which were intended by the parties to be covered by the fifty dollars expenses, and I ■think, therefore, it was incompetent to show by parol that plaintiff was. to employ a salesman and that the fifty dollars was intended to cover his salary and expenses. I, therefore, favor a reversal of the judgment.
Judgment affirmed, with costs. ■